Citation Nr: 0412356	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, D.T.




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in December 2002, 
and a substantive appeal was received in January 2003.  The 
veteran testified at a Board videoconference in October 2003.  

The veteran's appeal also originally included the issue of 
service connection for shingles.  However, he withdrew that 
issue in March 2003.  


REMAND

It appears that the veteran's service medical records have 
been destroyed at the 1973 fire at the National Personnel 
Records Center (NPRC).  The record shows that the RO has made 
two attempts to locate any such files with negative results.  
However, it is not clear from the documentation in the claims 
file that an attempt has been made to locate any service 
personnel records.  Such records are of potential 
significance in this case since the veteran's main contention 
is that he was exposed to asbestos while working in the motor 
pool while stationed at Schofield Barracks, 35th INF, 25 DIV 
during the period from about October 1957 to early 1959.  In 
view of the fact that service medical records have not been 
located, the Board believes that an attempt should be made to 
locate any military records which may verify the veteran's 
assignment to the motor pool as indicated above.  
Additionally, the Board believes VA examination and opinions 
should be obtained to comply with 38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should request the veteran's 
service personnel records together with 
any other military records that might 
document the veteran's assignments and 
duties.  The RO's efforts should be 
directed to attempting to verify the 
veteran's assignment to the motor pool at 
Schofield Barracks, 35th INF, 25th DIV 
during the period from about October 1957 
to early 1959.  

3.  The veteran should be scheduled for 
special VA examination(s) to clarify the 
nature, time of onset, and etiology of 
any diagnosed lung disorder and/or 
arteriosclerotic heart disease found to 
include claimed asbestosis (or any other 
asbestos-related disease).  The claims 
file must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examinations.  After 
reviewing the claims file and examining 
the veteran, the examiner(s) should offer 
an opinion as to whether the veteran's 
respiratory disorder and cardiovascular 
disorder are due to asbestos exposure.  
If so, based on review of the entire 
record, the examiner(s) should offer an 
opinion as to whether such asbestos 
exposure was during service or after 
service.  A detailed rationale for all 
opinions expressed should be furnished.   

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




